IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NANCY NICOLAOU AND NICHOLAS                    : No. 429 MAL 2020
NICOLAOU                                       :
                                               :
                                               : Petition for Allowance of Appeal
             v.                                : from the Order of the Superior Court
                                               :
                                               :
STEPHEN P. FLATYN, M.D., JAMES J.              :
MARTIN, M.D., LOUISE A .                       :
DILLONSYDER, CRNP, JEFFREY D.                  :
GOULD, M.D., ST. LUKE'S HOSPITAL, ST.          :
LUKE'S HOSPITAL & HEALTH NETWORK,              :
ST. LUKE'S HOSPITAL UNION STATION,             :
MEDICAL SURGICAL CLINIC, D/B/A ST.             :
LUKE'S SOUTHSIDE MEDICAL CENTER                :
AND ST. LUKE'S ORTHOPAEDIC FAMILY              :
PRACTICE                                       :
                                               :
                                               :
PETITION OF: NANCY NICOLAOU                    :


                                       ORDER



PER CURIAM

     AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.